Fourth Court of Appeals
                                San Antonio, Texas
                                      August 23, 2019

                                    No. 04-19-00455-CV

                          IN THE INTEREST OF Y.M., ET AL.,


                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00111
                       The Honorable Monique Diaz, Judge Presiding


                                      ORDER
       The Appellant’s (R.V.) Motion for Extension of Time to File Brief is hereby GRANTED.
The appellant’s brief is due on or before September 11, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court